Case 4:17-cr-20456-MFL-SDD ECF No. 58, PageID.248 Filed 10/05/18 Page 1 of 7


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,                     No. 4:17-cr-20456

      Plaintiff,                              Hon. Linda V. Parker

v.

AMOR M. FTOUHI,

      Defendant.


     DEFENDANT’S RESPONSE TO GOVERNMENT’S OBJECTION TO
         DEFENDANT’S PROPOSED JUROR QUESTIONNAIRE



      Defendant, Amor M. Ftouhi, by his counsel, Joan E. Morgan, responds to the

government’s objection to defendant’s juror questionnaire:

      1.     The parties have agreed in large part on which questions to ask in a

juror questionnaire.

      2.     The government objects to questions regarding the jurors’ gender,

national origin, and religion (R 57). But this objection misses the mark. The

objection is based on the government’s claim that the questions may violate Batson

v Kentucky, 476 US 79 (1986). There are no cases stating that simply asking about

religious beliefs (or anything else) violates Batson. Batson violations occur as a

result of excluding people from a jury on the basis of race, ethnicity, or gender, not

as a result of asking questions. Batson v. Kentucky, 476 U.S. 79, 86 (1986), holding

                                          1
Case 4:17-cr-20456-MFL-SDD ECF No. 58, PageID.249 Filed 10/05/18 Page 2 of 7


modified by Powers v. Ohio, 499 U.S. 400 (1991). Before determining a Batson

violation has occurred, courts must use the following three-step analysis:

             once the opponent of a peremptory challenge has made out
             a prima facie case of racial discrimination (step one), the
             burden of production shifts to the proponent of the strike
             to come forward with a race-neutral explanation (step
             two). If a race-neutral explanation is tendered, the trial
             court must then decide (step three) whether the opponent
             of the strike has proved purposeful racial discrimination.
             Purkett v. Elem, 514 U.S. 765, 767 (1995).
      3.     While some believe that Batson should extend to religion, the Supreme

Court has denied certiorari on this question on more than one occasion. See State

v. Davis, 504 N.W.2d 767, 767 (Minn. 1993) (rejecting the argument that “the

holding of Batson [] should be extended to peremptory strikes on the basis of

religion”) cert denied, Davis v. Minnesota, 511 U.S. 1115 (1994) (Thomas, J.,

joined by Scalia, J., dissenting, it is “not obvious, . . . why peremptory strikes based

on religious affiliation would survive equal protection analysis. . . . [T]he petition

should therefore be granted, the judgment below vacated, and the case remanded

for reconsideration in light of J.E.B. 1”); United States v. Jordan, 210 F. App'x 672,

674 (9th Cir. 2006) (“We reject the defendants’ religion-based Batson objection[.]

As neither the Supreme Court nor the Ninth Circuit has extended the reach of

Batson to peremptory challenges based on religion, any error here was not “plain.”)

cert denied, Patrick v. United States, 549 U.S. 1343 (2007).


1
 J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 128 (1994) (extending Batson to
discrimination based on sex).
                                           2
Case 4:17-cr-20456-MFL-SDD ECF No. 58, PageID.250 Filed 10/05/18 Page 3 of 7


      4.     The Sixth Circuit has expressly declined to rule on the issue. United

States v. Mahbub, 818 F.3d 213, 225 (6th Cir. 2016) (“Noticeably, Batson contains

no discussion of religion . . . whether Batson's reasoning extends to religion remains

unclear. Though the district court appeared to think that Batson extended to

religion, we take no position on the issue.”) (citations omitted).

      5.     Judges have “ample discretion in determining how best to conduct . .

. voir dire.” Rosales-Lopez v. United States, 451 U.S. 182, 189 (1981). However,

there are constitutional requirements that must be met during the jury selection

process. Id. The Supreme Court has explained:

             Voir dire plays a critical function in assuring the criminal
             defendant that his Sixth Amendment right to an impartial
             jury will be honored. Without an adequate voir dire the
             trial judge’s responsibility to remove prospective jurors
             who will not be able impartially to follow the court’s
             instructions and evaluate the evidence cannot be fulfilled.
             Similarly, lack of adequate voir dire impairs the
             defendant’s right to exercise peremptory challenges where
             provided by statute or rule, as it is in the federal courts. Id.
             at 188. (citations omitted).

      6.     In Rosales-Lopez, the Supreme Court held that in cases in which there

is a reasonable possibility that racial prejudice may influence the jury, the trial court

must grant a defendant’s request to inquire about the racial bias of potential jurors.

Id. In capital cases involving interracial crime, this line of inquiry is mandatory,

regardless of whether the defendant requests it. Turner v. Murray, 476 U.S. 28, 37

(1986).

      7.     The Second Circuit has held the same reasoning applies to cases that
                                            3
Case 4:17-cr-20456-MFL-SDD ECF No. 58, PageID.251 Filed 10/05/18 Page 4 of 7


could involve religious prejudice. United States v. Salameh, 152 F.3d 88, 120–21

(2d Cir. 1998). In United States v Salameh, the Second Circuit addressed the

constitutionality of jury selection in a terrorism case.     Id.   Specifically, the

defendant argued that the trial judge’s “fail[ure] to ask sufficiently probing

questions regarding the jury panel’s bias against Muslims, Arabs and Islamic

Fundamentalism,” deprived him of his right to a fair trial. Id. The Second Circuit

rejected this argument, reasoning that the trial judge conducted the following

“proper and searching” voir dire:

            Before trial, the parties submitted proposed voir dire
            questions. [Defense] counsel submitted a proposed written
            questionnaire with 79 questions soliciting the prospective
            jurors’ views about “Islam, Muslims and Arabs.”
            However, [the trial judge] declined to use a written
            questionnaire and instead conducted jury selection in three
            stages.

            In the first stage, potential jurors were sent to the
            courtroom in groups of 50. The judge explained the
            charges in the Indictment, read a list of names and places
            that might be mentioned during the trial and entertained
            petitions from those who sought to be excused from jury
            service. [The trial judge] eliminated anyone who
            expressed bias against the defendants or hesitancy about
            serving on the jury. After this stage, approximately 60 out
            of 150 possible jurors remained.

            In the second stage of jury selection, [the trial judge]
            randomly placed jurors in five groups of twelve. Each
            group was brought separately into open court where [the
            trial judge] asked a series of questions, including: (1) “If
            you had to describe your religious views, how would you
            do it?”; (2) “Have you ever had an incident in your life that
            would make it difficult to judge another person because of
            their race or creed or color or national origin or anything
                                         4
Case 4:17-cr-20456-MFL-SDD ECF No. 58, PageID.252 Filed 10/05/18 Page 5 of 7


            like that?”; (3) “Have you ever moved out of an area
            because you were disturbed that the area was changing?”;
            and (4) “Do you think that you could be fair and impartial
            in a case like this?” Again, jurors who expressed bias or
            difficulty assessing the case impartially were excused.

            In the third stage of jury selection, the judge questioned
            each remaining venire person privately in the jury room,
            with all counsel present. Before beginning the individual
            questioning, [the trial judge] emphasized that jurors had to
            be “totally fair and impartial” and base their decisions
            solely on the evidence. [The trial judge] asked each venire
            person whether he or she: (1) had ever traveled to the
            Middle East; (2) had any feelings about Israel; (3) would
            be affected in any way by the fact that the four defendants
            were Muslims; (4) had any friends who were Muslims; (5)
            had any business dealings with Muslims; and (6) could be
            fair and impartial in this case. [The trial judge] also asked
            each person follow-up questions when appropriate, to
            further assess his or her ability to be fair and impartial. At
            the end of the third stage of voir dire, the judge entertained
            counsel’s challenges for cause.

            Finally, before the parties exercised their peremptory
            challenges, [the trial judge] again asked each venire person
            whether he or she could be fair and impartial and whether
            he or she was willing to serve. [The trial judge] explained
            that if the answer to either of these last two questions was
            “no,” he could excuse the venire person without further
            inquiry. After the jurors answered these final questions,
            the parties exercised their peremptory challenges. Id.

      In finding the trial court’s voir dire process sufficient to meet constitutional

demands for a fair and impartial jury, the Salameh Court explained:

            Inquiry as to racial or ethnic prejudice must be made when
            the circumstances of the case indicate that there is a
            reasonable possibility that racial or ethnic prejudice might
            have influenced the jury. However, the trial court retains
            great latitude in deciding what questions should be asked
            on voir dire to uncover racial or ethnic bias.
                                          5
Case 4:17-cr-20456-MFL-SDD ECF No. 58, PageID.253 Filed 10/05/18 Page 6 of 7



             [The trial judge] did not abuse his discretion in conducting
             jury selection. Although he chose not to use each of [the
             defendant’s] 79 proposed questions verbatim, [the trial
             judge]’s inquiry as to religious, ethnic or cultural bias was
             proper and thorough. . . . [T]he fact that additional
             questions, such as those [the defendant] submitted
             regarding Islamic Fundamentalism, might have aided the
             defendants in their peremptory challenges does not render
             [the trial judge]’s voir dire defective. Id. (citations and
             quotations omitted).

      8.     Only peremptory challenges (not questions) can violate Batson. Mr.

Ftouhi’s case presents the same possibilities of religious bias as those at issue in

Salameh, it is necessary that the juror questionnaire ask the potential jurors about

the same. Further, given the lack of clarity regarding Batson’s application to religion

and the Sixth Circuit’s refusal to rule on the issue, it is likely the use of a peremptory

challenge to excuse a juror based on religion would not violate Batson.

      Conclusion

      For the reasons set forth in this response, Amor Ftouhi requests that the Court

determine that his proposed questionnaire be given to prospective jurors, and

overrule the government’s objection.

                                         Respectfully Submitted,



                                         s/Joan E. Morgan
                                         Federal Defender Office
                                         111 E. Court Street, Suite L-100
                                         Flint, Michigan 48502
                                         (810) 232-3600
                                         joan_morgan@fd.org
                                            6
Case 4:17-cr-20456-MFL-SDD ECF No. 58, PageID.254 Filed 10/05/18 Page 7 of 7




                           CERTIFICATE OF SERVICE

      On October 5, 2018, I filed the foregoing document using the ECF system,

which will send notification of the filing to counsel of record.


                                              s/Joan Ellerbusch Morgan




                                          7
